DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0067009 to Turumaki et al., hereinafter Turumaki, in view of US 2016/0206877 to Hargrove, hereinafter Hargrove.
Regarding claim 1, Turumaki discloses a living body stimulator, comprising: a low-frequency pulse generator configured to generate a low-frequency pulse signal wave (para 0032: waveform synthesizer forms a low frequency pulse); a high-frequency signal generator configured to generate a high-frequency signal wave (para 0031; Fig 5: high frequency generator 505); a synthesizer configured to form a synthesized waveform in which the high- frequency signal wave generated by the high-frequency signal generator is superimposed on the low-frequency pulse signal wave generated by the low-frequency pulse generator (para 0032; Fig 5: waveform synthesis circuit 511), and apply an electrical stimulation by the synthesized waveform to a living body (para 0033; Fig 5: electrodes 513, 514); a 
Turumaki does not disclose wherein the controller is configured to control the synthesizer such that at least a part of the synthesized waveform is configured from a variable synthesized waveform group in which at least one of the ON period and the OFF period is varied at a low-frequency cycle.
However, Hargrove teaches wherein the controller is configured to control the synthesizer such that at least a part of the synthesized waveform is configured from a variable synthesized waveform group in which at least one of the ON period and the OFF period is varied at a low-frequency cycle (para 0145).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the synthesized waveform of Turumaki such that at least a part of the synthesized waveform is configured from a variable synthesized waveform group in which at least one of the ON period and the OFF period is varied at a low-frequency cycle, as taught by Hargrove, for purpose of allowing the signal to pass through tissue with less attenuation than low frequency carrier signals typically used in known neurostimulation methods (para 0117).
Regarding claim 2, Hargrove, as previously applied, further teaches wherein a living body stimulation waveform for applying the synthesized waveform to the living body is a repetitive waveform 
Regarding claim 3, Hargrove, as previously applied, further teaches wherein the controller is configured to control the synthesizer such that at least a part of the synthesized waveform is configured from the variable synthesized waveform group in which a level of the ON period is varied at the low-frequency cycle (para 0114, 0145).
Regarding claim 4, Hargrove, as previously applied, further teaches wherein a period of the fixed synthesized waveform group is set to be in a range from 40% to 100% of a period of the variable synthesized waveform group (para 0114: amplitude modulate signals would maintain a consistent period (100%)).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Turumaki in view of Hargrove, as applied to claim 1 above, and further in view of US 2016/0184589 to Li et al., hereinafter Li.
Regarding claim 5, Turumaki in view of Hargrove discloses the limitations of claim 1, but does not disclose wherein the living body stimulation waveform is formed from a combination of the variable synthesized waveform group with an application time of 2 to 10 seconds and the fixed synthesized waveform group with an application time of 1 to 4 seconds.
However, Li teaches wherein the living body stimulation waveform is formed from a combination of the variable synthesized waveform group with an application time of 2 to 10 seconds and the fixed synthesized waveform group with an application time of 1 to 4 seconds (para 0044).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the synthesized waveform of Turumaki in view of Hargrove wherein the living body stimulation waveform is formed from a combination of the variable synthesized waveform group with an application time of 2 to 10 seconds and the fixed synthesized waveform group 
Regarding claim 6, Turumaki in view of Hargrove discloses the limitations of claim 1, but does not disclose wherein a rest period is provided between a period of the variable synthesized waveform group and a period of the fixed synthesized waveform group.
However, Li teaches wherein a rest period is provided between a period of the variable synthesized waveform group and a period of the fixed synthesized waveform group (para 0040; Fig 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the synthesized waveform of Turumaki in view of Hargrove wherein a rest period is provided between a period of the variable synthesized waveform group and a period of the fixed synthesized waveform group, as taught by Li, for purpose of overcoming non-motor symptoms such as freezing of gait, dysarthria, or dyskinesia, and avoid the adaptabilities which are caused by a constant frequency stimulation mode (para 0071). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792